Citation Nr: 1724510	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to an initial disability rating in excess of 10 percent for dizziness, currently rated as vestibular disorder.
 
3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1997.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to an increased rating and entitlement to a TDIU were previously before the Board in June 2015 and December 2015.  In December 2015, the Board, noting that it did not have jurisdiction of the issue of entitlement to Meniere's syndrome, referred the issue to the Agency of Original Jurisdiction for appropriate action.  The Appeals Management Center considered Meniere's syndrome in a July 2015 supplemental statement of the case, but it did not issue a rating decision.  The Board will therefore consider the issue of entitlement to service connection for Meniere's syndrome sua sponte.  As the Board is granting the benefit sought, there is no prejudice to the Veteran.

The issues of entitlement to an increased rating for dizziness and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Meniere's syndrome (disease) is at least as likely as not related to in-service jaw trauma resulting in TMJ and excess fluid in the ear.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for Meniere's syndrome have been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Veteran has been diagnosed with Meniere's syndrome (See e.g. June 2015 record from Dr. O.M.).  The claims file includes August 2015 correspondence from Dr. O. M. in which he states in pertinent part, as follows.

[There is a] direct causal link between the [in-service] blow to [the Veteran's] jaw and the development of his Meniere's Disease.  The blow to his jaw, [sic] appears to have led to TMJ.  The patient subsequently underwent multiple surgeries to correct the TMJ.  It should be noted that the onset of Meniere's disease is usually in adulthood, and the prevalence increases with age.  Therefore the stated prolonged course of onset does not speak against the jaw injury being the causal event, but for it.  The pathophysiology of Meniere's Disease is not in question.  It is directly linked to endolymphatic hydrops, described as excess fluid in the inner ear (also known as hydrops).  The only question in the case of Meniere's disease is what inciting event leads to excess fluid build-up.  The review board is correct in stating that excess fluids build up has been linked to "viruses, syphilis, genetic, allergies and autoimmune processes."  However, in this case, the patient has a very clear inciting event, jaw trauma.  The patient has undergone two documented surgical procedures to relieve excess fluid from the inner ear, namely myringotomies performed 1972 and 1973 (MacDill AFB).  After the jaw injury the patient also continued to suffer from TMJ.  There is clear documentation in the literature of the pathological link between TMJ and Meniere's Disease. 

The Board acknowledges that the claims file also includes a July 2015 VA examiner's opinion that there is no "consensus or generally accepted on so far, including acoustic trauma" that causes Meniere's disease, and notes that many causes, to include hydrops and allergies, have been proposed.  The examiner also found as follows:

Veteran very clearly described onset of vertigo about 4 years ago which was characterized as separate and different from the SC dizziness which still occurs and does not cause any significant functional limitation  . . .It is highly unlikely that Meniere's disease would occur ~40 years after the incident involving the left jaw if it is proximately due to it.  It is more likely that Meniere's disease coincidentally occurred superimposed on the dizziness which has remained unchanged/stable per report."   


In September 2016 correspondence, Dr. O. M. stated that "Meniere's disease is associated with endolymphatic hydrops with distortion and distention of the membranous endolymph containing portions of the labyrinthine system.  Although most patients have no identifiable underlying otologic disease, multiple potential causes of endolymphatic hydrops have been proposed to include: temporal bone trauma, surgical trauma to the inner ear, and labyrinthitis.  All of which [the Veteran] incurred during his medical course while commissioned in the US Air Force." 

In this regard, the Board notes that the Veteran is in receipt of service connection for several disabilities in the same general areas of the head, to include temporomandibular joint syndrome (TMJ) with loss of cornoid process of the left lateral side, dizziness, status post Caldwell-Luc procedure for sinuses, tinnitus associated with TMJ, cranial nerve damage, status post myringotomy for recurrent otitis media, and status post septoplasty.  The claims file includes literature which indicates a link between TMJ and Meniere's disease.  

Based on the foregoing, and in particular the September 2016 opinion by Dr. O. M., the supporting literature, and the Veteran's service-connected disabilities, and in giving the benefit of the doubt to the Veteran, the Board finds that service connection for Meniere's syndrome is warranted.


ORDER

Entitlement to service connection for Meniere's syndrome is granted.



REMAND

Rating Dizziness

The Veteran's service-connected dizziness disability is rated as 10 percent disabling under diagnostic code (DC) 6204.  The Veteran would be entitled to a higher rating if he had dizziness and occasional staggering.  The Veteran has historically described his complaints as hearing loss, aural fullness, roaring tinnitus, and dizziness (e.g. April, June and October 2013 records.)  The clinical records are negative for any complaints of staggering.  An April 2013 VA Initial Outpatient Visit record reflects that the Veteran when examined to establish care, had a gait which was coordinated and smooth.  It was noted that there were "no cerebellar signs".  An August 2013 VA examination for the Veteran's disability reflects that the Veteran had normal gait, and upon testing, no vertigo.  A November 2013 VA record reflects that the Veteran's cerebellum was unremarkable.  A September 2014 record reflects that the Veteran has tinnitus associated with disequilibrium and dizziness and did not have problems with tandem walking.  Moreover, the clinical records do not reflect complaints of unsteadiness while walking, loss of balance, or falling due to dizziness.

In May 2017 correspondence, the Veteran asserted that he has cerebellar gait at "least four times a month if not more."  The Veteran is competent to state that he has gait problems; however, he has not been shown to be competent to state that he has a cerebellar gait, or that any gait difficulty is due to his service-connected dizziness as opposed to his now service-connected Meniere's syndrome.  

Even though the Veteran is not competent to state the reason for any staggering or gait problems, his statement as to having a gait problem can be indicative that he may have a worsening of his service-connected dizziness.  As such, another examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 

In addition, the Board finds that the rating issue for dizziness is inextricably intertwined with the now service-connected Meniere's syndrome which must be rated by the RO.  

The Board finds that a clinical opinion is warranted.  The clinician should opine as to whether the Veteran's service connected disabilities of Meniere's syndrome and/or dizziness cause staggering and/or a cerebellum gait problem.  In addition, the clinician should opine as to whether the Veteran has dizziness as part of his Meniere's syndrome, or if his dizziness is solely limited to his service-connected disability of dizziness.  The clinician should, if reasonably possible, detail the difference between symptoms of Meniere's syndrome and symptoms of the Veteran's dizziness disability. 

TDIU

The Veteran had substantial gainful employment until September 15, 2012.  In the decision above, the Board has granted service connection for Meniere's syndrome.  Thus, the RO must now assign a rating and effective date.  The Board's adjudication of the issue of entitlement to a TDIU is premature prior to RO action. 

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA and non-VA treatment records.

2.  Please schedule the Veteran for a VA examination with a medical opinion to determine the current severity of his service-connected dizziness.  Obtain a clinical opinion as to the following:

a. Please identify with specificity the nature and severity of all manifestations of the Veteran's service-connected dizziness.  

b. Please clearly distinguish manifestations of the Veteran's service-connected dizziness from manifestations of the Veteran's now service-connected Meniere's disease.  Please consider and discuss as necessary the July 2015 opinion of the VA examiner that the Veteran has vertigo that is "separate and different" from his dizziness which "still occurs and does not cause any significant functional limitation."

c. Is it as likely as not (50 percent probability or greater) that the Veteran's dizziness causes staggering and/or a cerebellum gait problem?  

3.  Please assign an effective date and rating for the Veteran's service-connected Meniere's disease.

4.  Thereafter, readjudicate the issue of entitlement to an increased rating for dizziness, and entitlement to a TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


